 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIBraeburn Nursing Home,Inc.andLocal 1475, Serv-ice Employees International Union,AFL-CIO-CIC, Petitioner.Case 1-RC-19000July 29, 1988DECISIONAND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTThe NationalLaborRelations Board,by a three-member panel,has considered objections to anelection held January 28,1988, and the RegionalDirector'sreportrecommending disposition ofthem. The election was conducted pursuant to aStipulated Election Agreement.The tally ofballotsshows 22 for and 19 against the Petitioner, with 2challenged ballots,an insufficient number to affectthe results.The Board has reviewed the record in light ofthe exceptions'and briefs,has adopted the Region-alDirector'sfindings and recommendations,2 andfinds that a certification of representative should beissued.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Local 1475, Service Em-ployees International Union,AFL-CIO-CLC, and'We adopt, pro forma,those recommendations to which there wereno exceptions In adopting the RegionalDirector's recommendations thatthe objections be overruled in their entirety,we find that the alleged ob-jectionable conduct,considered individually or cumulatively,does notwarrant setting aside the election2Unlike our dissenting colleague, we find thatthe Employer's Objec-tion B(2) does not justify setting aside the electionObjection B(2) allegesthat"[t]he Region did not adequately guard thesecrecy ofthe electionbecause it failed to provide an adequate voting booth"In support of thisobjection,the Employer argues that its Haitian employees (roughly one-half of the electorate) were suspicious of the ballotsecrecy when theBoard agent conducting the morning election session did not provide anofficial votingbooth The Employer's contentionfalls shortof articulat-ing objective(as opposedto subjective)proof from which itcan be con-cluded that the failure to provide an official voting booth interfered withthe laboratory conditions of the election See, e.g,NewportNewtShip-budding & Dry DockCo, 243 NLRB 99 (1979)Indeed,there is neitherevidence nor a contention that the secrecyof theballotwas,in fact, vio-latedthat it is the exclusive collective-bargaining repre-sentative of the employees in the following appro-priate unit:All full time and regular part time service andmaintenance employees including nurses aides,housekeepers,laundry workers,kitchen work-ers,maintenance workers, activity aides, cooksand licensed practical nurses employed by theEmployer at its Newton,Massachusetts loca-tion, but excluding all registered nurses, pro-fessionalemployees,confidentialemployees,department heads,businessofficeclericals,guards and supervisors as defined in the Act.MEMBER JOHANSEN,dissenting.Iwould sustain the Employer'sObjection B(2),set aside the election, and direct that a second elec-tion be held.3Objection B(2) alleges that "[t]heRegion did not adequately guard the secrecy of theelection because it failed to provide an adequatevoting booth."Iam not persuaded by the Employ-er's argument that the Haitian employees were pe-culiarlysusceptibletoapprehension regardingballot secrecy,nor am I basing my dissent alone onthe failure of the Region to furnish a booth whentheRegion had apparently promised that onewould be used.Whether the Region promised thata booth would be available is not of primary con-cern,but it does weigh in here as the Employerhad briefed its employees that a booth would beused.I am persuaded that the manner in which theelection was conducted does not foster public trustin the Board'sprocesses.All the circumstancespresent here just do not measure up to the stand-ards the Board ought to require of itself in con-ducting elections.4'Accordingly, I need not consider the remaining exceptions raised bythe Employer4The morning session of voting was done on a card table,with a sheetused to cover the voter at the table The parties'endeavor to make use ofavailable resources in the face of difficulties is commendable,but thisdoes not relieve the Board of its responsibility to conduct elections prop-erly290 NLRB No. 38